866 So. 2d 212 (2004)
Linda M. PRATER, Appellant,
v.
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., Appellee.
No. 3D03-1727.
District Court of Appeal of Florida, Third District.
February 25, 2004.
*213 Linda M. Prater, in proper person.
Shapiro & Fishman, Deerfield Beach, and Susan Minor, for appellee.
Before LEVY, GERSTEN, and SHEPHERD, JJ.
PER CURIAM.
Appellant Linda M. Prater brings this appeal from an Order Ratifying Clerk's Sale and Directing Issuance of Certificate of Title and Denying Defendant's Objection to Sale. Although we are not unsympathetic to appellant's rendering of her factual plight, we nevertheless affirm. In order to vacate a foreclosure sale, the trial court must find (1) that the foreclosure sale bid was grossly or startlingly inadequate; and (2) that the inadequacy of the bid resulted from some mistake, fraud, or other irregularity in the sale. Mody v. California Fed. Bank, 747 So. 2d 1016, 1017-18 (Fla. 3d DCA 1999) (citing Arlt v. Buchanan, 190 So. 2d 575, 577 (Fla.1966)). In this case, appellant is unable to meet these legal requirements. Accordingly, the order under review is hereby affirmed.